 166DECISIONS OF NATIONAL LABOR RELATIONS BOARDSenftner Volkswagen, -POrsche-Audi, Mazda andLocal Lodge 1426; International Association ofMachinists and Aerospace Workers, AFL-CIO.Case 18-CA-766610 December 1984DECISION AND ORDERBY CHAIRMAN DOTSON AND MEMBERSZIMMERMAN AND HUNTEROn 30 September 1983 Administrative LawJudge James L. Rose issued the attached decision.The Respondent filed exceptions and a supportingbrief, and the General Counsel filed limited cross-exceptions.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings, findings, andconclusions only to the extent consistent with thisDecision and Order.The judge found that employee RudolphDeLeon held a bargaining unit position in his day-time job as automobile preparer and reconditioner,and treated him as an independent contractor withrespect to his "after hours" contract for janitorialservices at the Respondent's automobile dealer-ship:1 He found that the Respondent violated Sec-tion 8(a)(1) and (3) of the Act by virtue of SalesManager Glaza's termination of DeLeon's janitorialduties on 12 February 1982 because the bargainingunit majority voted that day for union representa-tion in a Board-conducted election.2We affirm the judge's finding of an 8(a)(3) viola-tion.3 Here, the same individual worked for his em-ployer in a dual capacity as an employee and inde-pendent contractor. Because it is impossible to sep-arate DeLeon's employee status from his independ-It is unclear whether the Judge actually made a finding that De-Leon's Janitorial work was performed as an Independent contractor TheJudge, however, did analyze the case as if he had Independent contractorstatus Of course, if DeLeon's Janitorial work was part of his employeeduties, the 8(a)(1) and (3) violation is obvious2 DeLeon testified that Glaza explained to him 12 February that MrsSenftner "didn't want anyone who was a nonmanagement employee tohave keys to the place" and that "you guys voting for the union, thatwas the clincher" Glaza testified that he said, "Rudy, this isn't becauseof the election, this is just the straw that broke the camel's back" TheJudge concluded that both Glaza's and DeLeon's versions of their con-versation reveal that the employees' vote was the determinative reasonfor the Respondent's decision to eliminate DeLeon's independent con-tractor services3, In light of this finding, Member Hunter finds it unnecessary to passon the question of whether the termination of DeLeon's Janitorial workalso was violative of Sec 8(a)(1) of the Act Member Zimmerman would,however, also affirm the Judge's finding of an 8(a)(1) violation becausethe Respondent's termination of DeLeon's contract work was in retalia-tion for, and designed to interfere with, the bargaining unit employees'exercise of their Sec 7 rights to engage in union and concerted activitiesent contractor status in these circumstances, wedisagree with our dissenting colleague that termina-tion of the janitorial duties could not have had animpact on DeLeon and Other unit employees.4 In-asmuch as DeLeon's position as an independentcontractor was related to his status as an employee,we find that the ,Respondent violated Section8(a)(3) by terminating DeLeon's services as an in-dependent contractor in retaliation for the employ-ees' union activities.5ORDERThe National Labor Relations Board orders thatthe Respondent,. Senftner Volkswagen, Porshe-Audi, Mazda, Sioux City, Iowa, its officers, agents,successors, and assigns, shall1. Cease and desist from(a)Terminating an independent contractor inorder to penalize employees for engaging in unionor concerted activities protected by Section 7 ofthe Act.(b)In any like or related manner interferingwith, restraining, or coercing employees in the ex-ercise of the rights guaranteed them by Section 7of the Act.2. Take the following affirmative action neces-sary to effectuate the policies of the Act.(a)Offer Rudolph DeLeon reinstatement of hisjanitorial contract and make him whole for anyloss of contractual revenue he may have incurredas a result of his contract being terminated, in ac-cordance with the formula set forth in the sectionof the judge's decision entitled "The Remedy."(b)Post at its Sioux City, Iowa facility, copies ofthe attached notice marked "Appendix." Copiesof the notice, on forms provided by the RegionalDirector for Region 18, after being signed by theRespondent's authorized representative, shall beposted by the Respondent immediately upon re-ceipt and maintained for 60 consecutive days inconspicuous places including all places where no-tices to employees are customarily posted. Reason-able steps shall be taken by the Respondent toensure that the notices are not altered, defaced, orcovered by any other material.4 Contrary to our dissenting colleague's misconception, the impact towhich we refer is on employees' exercise of their Sec 7 rights to supporta labor organization, not on their terms and conditions of employment5 We shall substitute a narrow cease-and-desist order for the Judge'sbroad injunctive language See Hickman Foods, 242 NLRB 1357 (1979)If this Order is enforced by a Judgment of a United States Court ofAppeals, the words in the notice reading "Posted by Order of the Na-tional Labor Relations Board" shall read "Posted Pursuant to a Judgmentof the United States Court of Appeals Enforcing an Order of the Nation-al Labor Relations Board"273 NLRB No. 24 SENFTNER VOLKSWAGEN.167.•(c) Notify the Regional Director in writingwithin 20 days from the date of this Order whatsteps the Respondent has taken to comply.CHAIRMAN DOTSON, dissenting.I dissent from my colleagues' finding that theRespondent's termination of DeLeon's independentcontractor services violated the Act.DeLeon in his role as independent contractor isexpressly excluded *from the Act's definition of"employee" and consequently not entitled to theprotections of Section 8(a)(1) and (3).1 His inde-pendent contractor duties and interest are so differ-ent and far removed from those of the unit employ-ees that I am unable to conclude that the elimina-tion of his independent contractor status "inter-fered with the right of employees to exercise theirSection 7 rights or that his reinstatement is neces-sary to convey to employees the extent to whichthe Act protects these rights."2It is important to note that DeLeon's terminationas an independent contractor is the only unfairlabor practice charged to the Respondent, notwith-standing the fact that DeLeon was also employedas a unit employee. It stretches the imagination toconclude that DeLeon's termination impacted onbargaining • unit employees when the evidenceshows that the Respondent did not act unlawfullytoward any bargaining unit employee.3Accordingly, I would dismiss the complaint in itsentirety.Cf Parker-Robb Chevrolet, 262 NLRB 402 (1982), Firmat Mfg Corp,255 NLRB 1213 fn 9 (1981)2 Parker Robb, above at 4042 My colleagues have engaged in speculation and gross overstatementby asserting that DeLeon's employee and indepetident contractor statusare so merged that It is impossible that the Respondent's action againsthim as an independent contractor could not have had an Impact on hisemployee status or on other unit employees In fact the contrary isshown by the record in this case The record evidence reveals' thatDeLeon continued in his unit position without any changes' to his em-ployment terms or conditions for approximately 8 months after his Janito-rial contract services were terminated Similarly, there is no evidence ofany changes with respect to the other unit employeesAPPENDIXNOTICE TO EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the 'United States GovernmentThe National Labor Relations Board has foundthat we violated the National Labor Relations Actand has ordered us to post and abide by this notice.WE WILL NOT terminate an independent contrac-tor in order to penalize employees for engaging inunion or concerted. activities _protected by Section7 of the National Labor Relations Act.- WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce you in the exer-cise of the rights guaranteed you by, Section 7 ofthe Act.WE WILL 'offer Rudolph DeLeon reinstatementof his janitorial contract, and WE WILL make himwhole, with interest, for any loss of contractualrevenue he may have incurred as a result of hiscontract being terminated.SENFTNER VOLKSWAGEN, PORSCHE-AUDI, MAZDADECISIONSTATEMENT OF THE CASEJAMES L ROSE, Administrative Law Ridge. Thismatter was tried before me on August 2, 1983, at SiouxCity, Iowa, on the General Counsel's 'complaint whichalleged that on February 12, 1982, the Respondent re-lieved Rudolph DeLeon of certain duties that he hadbeen performing in violation of Section 8(a)(1) and (3) ofthe National Labor Relations Act, 29 U.S.0 † 151 etseq.'The Respondent generally denied that it committedany unfair labor practices, and affirmatively contendsthat the work from which 'DeLeon was terminated wasproviding janitorial services as an independent contrac-tor. Thus, even- though he also worked as an employee,and only his independent contractor status was altered,no term or condition of "employment" was affected.Hence the Respondent can- not be held to have violatedSection 8(a)(3) of the Act.On the record as a whole, including my observation ofthe witnesses, briefs,2 and arguments of counsel, I makethe following, FINDINGS OF FACT AND CONCLUSIONS OF LAW,I JURISDICTIONThe Respondent is an Iowa corporation with an officeand place of business in Sioux City, Iowa, engaged in theretail sale and service of new and used automobiles. It isone of four automobile dealerships owned and managedby Gloria Senftner and her husband. In connection withthis business, the Respondent derives gross revenues inexcess of $500,000 and annually receives goods, prod-ucts, and materials directly from points outside the Stateof Iowa valued in excess of '$50,000. The Respondentadmits, and I find, that it is an employer engaged in com-merce _within the meaning of Section 2(2), (6), and (7) ofthe Act.Certain other allegations relating to violations of Sec 8(a)(5) of theAct set forth in the complaint were, by order of the Acting Regional Di-rector, withdrawn2. The Respondent submitted a reply brief While the Board's Rules andRegulations do not provide for reply briefs, the Respondent's has beenduly considered in reaching the decision 168DECISIONS of NATIONAL LABOR RELATIONS BOARDII THE LABOR ORGANIZATION INVOLVEDLocal Lodge 1426, International Association of Ma-chinists and Aerospace Workers, AFL-CIO (the Union)is admitted to be, and I find is, a labor Organizationwithin the meaning of Section 2(5) of the Act.III. THE ALLEGED UNFAIR LABOR 'PRACTICEA. The Undisputed FactsRudolph DeLeon was hired by the Respondent onJuly 27, 1981, to recondition cars•wash, ,clean,- wax andthe like. He was interviewed and hired by DennisSenftner (the' nephew of the owners) WhO at that timewas the general manager and John Glaza; who was thenthe new-car sales manager.About 2 months later, DeLeon was Interviewed bySenftner and Glaza to see if he would be interested in'doing night cleanup work" in the office and showroomareas, for which he would be paid a flat rate of $50 perweek. The Respondent had been using a, janitorial serv-ice for this work but was dissatisfied with the cost andquality of the work being done.Gloria Senftner testified that when she was ,ap,-proached concerning this, she was advised that it wouldbe an "independent deal." Thus, the Respondent wouldnot be liable to pay DeLeon 1-1/2 times his hourly rateshould his janitorial work along with his hours as an em-ployee exceed 40 per week.3,DeLeon agreed and sometime in the fall ,of 1981 hebegan- doing janitorial work for the Respondent forwhich he was paid $50 a week. The checks were madeout- to "Rudy DeLeon Maintenance." The Respondentmade no payroll deductions, or otherwise includeDeLeon with employees when he did the, janitorialwork.In December 1981 the Union began an organizationalcampaign among the Respondent's employees DeLeonsigned an authorization card and testified without contra-diction that he discussed the Union with Tom Brooks,the parts manager, Glenn Smith, the service manager,and Glaza.A petition for representation was filed and an electionwas held on February 12, 1982. The Union received fivevotes with four votes _being cast against the Union andthere were two challenged ballots. One challenge wasopened pursuant to 'stipulation and a final tally of ballotsissued showing six votes in favor of the Union and fouragainst. The other challenge became moot and the Unionwas ,certified.On the day of the election, afterthe 'employees votedand the preliminary results were 'known, ;Glaza calledDeLeon into his office and told DeLeon' that he had justfinished speaking with Mrs. Senftner. DeLeon testifiedthat Glaza told him "that she 'didn't want anyone Whowas a nonmanagement employee to have keys to the_place, which I had. And that he would have to relieveme of my job because' of that." DeLeon' further testified3 The validity of the Respondent's position coneerning the legitimacyof this under the Fair Labor Standards Act is not- before me and I 'neednot pass on itthat Glaza told him that "you guys voting for the union,that was the clincher."JOn February 22, the Respondent sought _and receivedan estimate from Steve Hotvedt, a partner in a cleaningservice, for both a one-time cleanup and a weekly serv-ice. While Hotvedt's firm was hired for a one-time job,the daily cleaning work was assigned to employeeDonald Wilmot, a_retired individual who had worked forthe Respondent for a number of years and who had beenrehired in †January 1982 also to work on car preparation.Wilmot assumed the janitorial duties in March 1982 andperforms them during normal working hours. DeLeon,as well as the previous janitorial service, had done thiswork after nOrmal hoursDeLeon' Continued to Work at his job in car prepara-tion but in October 1982 resigned his employment forreasons not in issue here. -Gloria Senftner testified that the Respondent, had beenlosing money throughout 1981 and was continually seek-ing ways to. cut costs. Thus DeLeon was hired for jani-tor work in the first instance as a cost-saving measure.And even then, the Respondent continued to seek waysof having the work done cheaper. An estimate from ajaniiorial'seiviCe was sought and received in December,but was never acted on.She further- testified that sometime in January she and'her husband made the determination to take the janitorWork away from DeLeon and give it to Wilinot. Howev-"er, sinCe the representation petition was pending, theydetermined to make no changes until 'after the election.She further testified, and brought forth documentary evi-dence, to the effect that employees who had ceasedworking for whatever reason in early 1982 were not re-placed. However, she admitted that ads were placed innewspapers for replacements.B. Analysis and Concluding FindingsGiven the timifig of relieving DeLeon of his janitorialduties with the vote of employees in favor of the Union,the inference is inescapable that there was a connectionbetween these two events. In addition, DeLeon testifiedthat, when 'interviewed by Glaza on the day of the elec-tion Glaza told him, among other things, "and you knowthe 'reason [for his termination], you know, you guysvoting for the Union, that was the clincher." Glaza testi-fied that he said, "Rudy, this isn't because of the elec-tion; this is just the straw that broke the camel's back."While the precise words remembered by DeLeon andGlaza differ, the import is the same•while other factorsmay have been involved, the employees' vote was deter-minative.DeLeon 'was a 'generally credible witness. The state-ments-attfibuted by him to Glaza were not denied. Nordid the Respondent deny knowing of DeLeon's involve-ment with the_ Union (having discussed, the matter withmanagement), And whatever their differences now, onFebruary j2_ Glaza was undisputably in charge of theRespondent's Sioux City operation. His words, therefore,stated the Respondent's intent: I therefore conclude thatthe General Counsel did establish .prima facie that theprecipitating cause of the Respondent's relieving DeLeon • SENFTNER VOLKSWAGEN169of the janitorial duties was because of his and the otheremployees' union activity. Thus the burden shifted to theRespondent to prove that it would have relievedDeLeon even absent the union activity. Wright Line, 251NLRB 1083 (1980). I conclude the Respondent failed tomeet this burdenIn defense, the Respondent relies on two factual asser-tions: first, that Senftner had nothing 'to -do with notify-ing DeLeon on February 12 that he had been relieved ofthe janitorial work; second, that the, decision to relieveDeLeon and replace him with Wilmot predated the elec-tion. The first assertion is in direct conflict with the testi-mony of Glaza. The second is self-serving, uncorrOborat-ed, and in conflict with documentary evidence.Senftner testified that she neither called Glaza electionday nor did she talk to him personally, and that was shenot physically present in Sioux City on February 12. Hertestimony that she was not in Sioux City was, corroborat-ed by Helga Van Huef, the Respondent's warranty man-ager who was in Sioux City on the da* of the election.Senftner testified that prior to the election, she and herhusband made the decision to relieve DeLeon of thecleanup work, and give it to Wilmot. This testimony ,is,of course, self-serving and was not corroborated. To thecontrary, after DeLeon had been terminated from thecleanup work ,the Respondent sought an estimate for thiswork from a maintenance service. Such actiOn tends toshow that no decision had previously been made to takethe work from DeLeon and give it to Wilmot or anyoneelse. It may have been that the Respondent was alwaysseeking to find cheaper cleanup but such does not disap-prove the inference I draw of a casual connection be-tween taking the work from DeLeon and the vote of em-ployees for the Union on February 12.The Respondent contends that Senftner had made thedecision to replace DeLeon prior to the election but shehad nothing to do with notifying DeLeon on the day ofthe election that he was being terminated from the jani-tor job.While Senftner contends that she did not talk to Glazaon February 12, she did not explain how it was Glazatold DeLeon on February 12 that he no longer had thecleanup work and to turn in his keys. She accepts thatDeLeon was relieved because such was the decision ofher husband and her. She apparently also accepts thefact that notification came through Glaza since there wasno longer a general manager at the Sioux City facilityTo believe that Senftner did not tell Glaza on Febru-ary 12 to relieve DeLeon would require believing thatGlaza did so on his own initiative. While Senftner testi-fied that the decision had already been made to relieveDeLeon, she did not testify that this decision had beencommunicated to Glaza (or anyone else). Thus, to be-lieve that, Senftner would have to believe that Glaza im-plemented a decision of the owners without knowingthat such a decision had, in fact, been made. Such is in-credible. It is far more believable that Senftner contactedGlaza on February 12 and told him that the election hadbeen lost and to get the keys from DeLeon.Such is the thrust of the testimony of both Glaza andDeLeon. In addition to finding them both generallycredible, I also find that Glaza's acting as a conduit forSenftner on February 12 is more consistent with the ob-jective facts in this matter. Thus I conclude that Senftnercontacted Glaza on February 12 and told him to relieveDeLeon and that she did so because ,the employees hadvoted in favor of representation by the Union. 1n short, Idiscredit Senftner's denial that she had any communica-tion,with Glaza 'on February 12. (It may be that Senftnercalled and was not physically present in Sioux- City.Glaza's testimony seems to suggest a personal contact;but it is not really definitive on this point, which, in anyevent, is tangential.)I also discount the Respondent's argument that replac-ing DeLeon. with Wilmot was solely for economic rea-sons. When Wilmot began doing the cleanup work, hesubstantially ceased doing reconditioning of detail workbut he continued to run errands. The Respondent arguesthat it saved $206'per month by terminating DeLeon, butdid not demonstrate how. Indeed, it appears that Wilmotput in 2 to 3 hours a_day doing cleanup work, which, athis rate of $4 per hour,. amounted to more than $50 perweek. And the one-time cleaning by Hotvedt's servicewas $227.The _Respondent's principal defense is that DeLeonwas an independent contractor as to the cleanup work.Hence, he did not have protection of the Act as to thatwork, and terminating this relationship did not affect hisemployment. Accepting that he was an independent con-tractor for this work,4 he, nevertheless, suffered a loss ofearnings because he and other employees voted in favorof the Union. He was undisputedly an employee. His lossof earnings necessarily interfered with his Section 7rights and those of fellow employees just as surely as ifhe had been discharged from his bargaining unit job.The mere fact that an employee also works for his em-ployer as an independent contractor does not mean theemployer may with impunity discriminate against thatemployee, even if the effect of the discrimination relatesonly to his independent contractor work. The Respond-ent has cited no case where the Board has permittedsuch discrimination To the contrary, the Board has longheld that discharge of a nonemployee may be violativeof the Act if such interferes with the exercise of protect-ed activity by employees. E.g., Firmat Mfg. Corp., 255NLRB 1213 (1981), where the discharged individual wasnot an employee but where his discharge was found tobe part of a plan of discrimination against employees. Seealso Parker-Robb Chevrolet, 262 NLRB 402 (1982), affd.711 F 2d 383 (D.C. Cir 1983), where the Board over-ruled its "pattern of conduct" standard with regard tothe discharge of a supervisor but reaffirmed that such adischarge is violative of Section 8(a)(1) if it interfers withemployees' Section 7 rights.Finally, in Operating Engineers Local 400, 265 NLRB1316 (1982), the Board found a violation of Section4 In the past this work had been done by nonbargaming unit employeesas in this industry It often is DeLeon was paid a flat rate, could workwhen he pleased, so long as the work was done outside normal businesshours, could use helpers, and was not supervised as to the manner andmeans of doing this work The Respondent's argument that it did notmake payroll deductions is self-serving and is not particularly relevantNot making payroll deductions proves nothing about their being re-quired 170DECISIONS OF NATIONAL LABOR RELATIONS BOARD8(a)(1) when the employer terminated a Contract for jani-torial 'services with an individual because her employeehusband had engaged in protected actinty. Ternunatingthe independent contractor relationship of an enmilOyee'sWife had a coercive effect on employees. A fOrtiori ter-minating the independent contractor relationship' of anemployee would have a coercive effect on hini and otheremployees.•_Accordingly, I conclude that by taking 'from DeLeonthe opportunity to work for the Respondent as a jarnior,because he and other employees voted for 'union repre-sentation, the Respondent violated Section 8(a)(1) ,and (3)of the National Labor Relations Act and an appropriate.remedy should be ordered.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe effect of the unfair labor •practices found- abovehave a close, intimate, and substantial relationship totrade, traffic, and commerce among- the several Statesand tend to lead to labor disputes burdening and 'ob-structing commerce and the free. flow, thereof within themeaning of Section 2(6) and (7) of the Act'.V THE REMEDYHaving found that the Respondent unlaWfully termi-nated DeLeon from his work as a janitor, the Respond-ent shall be ordered to offer DeLeon reinstatement tothis work and to make him whole for any losses he mayhave suffered as a result of this discrimination againsthim• with interest as provided for in 'Florida Steel Corp,231 NLRB 651 (1977). Since the janitorial work was inaddition to full-time employment, the provisions of F. W.Woolworth Co., 90 NLRB 289 (1950), do not apply.Although DeLeon subsequently quit his bargainingunit job, and there is no contention that such resultedfrom the Respondent's unfair labor practice, it does notfollow that the Respondent's backpay liability has beentolled There is no particular reason to believe thatabsent the Respondent's discrimination against DeLeonhe would also have quit the janitor work. It is just asreasonable to conclude that absent the discrimination hewould have continued in both endeavors. Thus I con-clude that the Respondent has not met its burden ofproving that the backpay period ended in October 1982.Accordingly, the Respondent's liability for backpay con-tinues to run until such time as DeLeon is offered rein-statement to the janitor work. Operating_ Engineers Local400, supra.•[Recommended Order omitted from publication.]